PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


JOSEPHINE H. SPAULDING; DALE E.        
HAYLETT, JR.,
              Plaintiffs-Appellants,
                v.
WELLS FARGO BANK, N.A., d/b/a              No. 12-1973
America’s Servicing Company,
successor by merger to Wells
Fargo Home Mortgage, Inc.,
               Defendant-Appellee.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Baltimore.
           George L. Russell, III, District Judge.
                   (1:11-cv-02733-GLR)

                  Argued: March 20, 2013

                  Decided: April 19, 2013

   Before DAVIS and THACKER, Circuit Judges, and
   Mark S. DAVIS, United States District Judge for the
    Eastern District of Virginia, sitting by designation.



Affirmed by published opinion. Circuit Judge Davis wrote the
opinion, in which Judge Thacker and District Judge Davis
joined.
2                    SPAULDING v. WELLS FARGO BANK
                               COUNSEL

Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF,
LLC, Owings Mills, Maryland, for Appellants. Virginia
Wood Barnhart, TREANOR, POPE & HUGHES, Towson,
Maryland, for Appellee.


                                OPINION

DAVIS, Circuit Judge:

   Faced with financial hardship and a monthly mortgage pay-
ment they could not afford, Appellants Josephine Spaulding
and Dale Haylett applied for a mortgage modification under
the Home Affordable Modification Program ("HAMP").
Their mortgage servicer, Appellee Wells Fargo Bank, N.A.,
denied their application. Feeling aggrieved by Wells Fargo’s
actions, Spaulding and Haylett filed suit, alleging five state
law claims. The district court concluded that Appellants had
failed to state a claim upon which relief could be granted and
therefore granted Wells Fargo’s motion to dismiss. For the
reasons that follow, we affirm.

                                     I.

                                     A.

   HAMP was part of Congress’s response to the financial and
housing crisis that struck the country in the fall of 2008. It
provided an incentive for lenders to modify mortgages so that
struggling homeowners could stay in their homes. See "Emer-
gency Economic Stabilization Act of 2008," Pub L. No. 110-
343, 122 Stat. 3765 (2008), codified at 12 U.S.C. § 5201 et seq.1
    1
     The Emergency Economic Stabilization Act states:
        The purposes of this chapter are—
                    SPAULDING v. WELLS FARGO BANK                         3
  The Seventh Circuit recently explained the Emergency
Economic Stabilization Act and HAMP’s role in it:

     The centerpiece of the Act was the Troubled Asset
     Relief Program (TARP), which required the Secre-
     tary of the Treasury, among many other duties and
     powers, to "implement a plan that seeks to maximize
     assistance for homeowners and . . . encourage the
     servicers of the underlying mortgages . . . to take
     advantage of . . . available programs to minimize
     foreclosures." 12 U.S.C. § 5219(a). Congress also
     granted the Secretary the authority to "use loan guar-
     antees and credit enhancements to facilitate loan
     modifications to prevent avoidable foreclosures." Id.

     Pursuant to this authority, in February 2009 the Sec-
     retary set aside up to $50 billion of TARP funds to
     induce lenders to refinance mortgages with more
     favorable interest rates and thereby allow homeown-
     ers to avoid foreclosure. The Secretary negotiated
     Servicer Participation Agreements (SPAs) with doz-
     ens of home loan servicers, including Wells Fargo.
     Under the terms of the SPAs, servicers agreed to
     identify homeowners who were in default or would
     likely soon be in default on their mortgage pay-

    (1) to immediately provide authority and facilities that the Secre-
    tary of the Treasury can use to restore liquidity and stability to
    the financial system of the United States; and
    (2) to ensure that such authority and such facilities are used in a
    manner that—
    (A) protects home values, college funds, retirement accounts, and
    life savings; [and]
    (B) preserves homeownership and promotes jobs and economic
    growth; . . . .
12 U.S.C. § 5201.
4              SPAULDING v. WELLS FARGO BANK
    ments, and to modify the loans of those eligible
    under the program. In exchange, servicers would
    receive a $1,000 payment for each permanent modi-
    fication, along with other incentives. The SPAs
    stated that servicers "shall perform the loan modifi-
    cation . . . described in . . . the Program guidelines
    and procedures issued by the Treasury . . . and . . .
    any supplemental documentation, instructions, bulle-
    tins, letters, directives, or other communications ...
    issued by the Treasury." In such supplemental guide-
    lines, Treasury directed servicers to determine each
    borrower’s eligibility for a modification . . . :

    [T]he borrower had to meet certain threshold
    requirements, including that the loan originated on or
    before January 1, 2009; it was secured by the bor-
    rower’s primary residence; the mortgage payments
    were more than 31 percent of the borrower’s
    monthly income; and, for a one-unit home, the cur-
    rent unpaid principal balance was no greater than
    $729,750. . . .

    Where a borrower qualified for a HAMP loan modi-
    fication, the modification process itself consisted of
    two stages. After determining a borrower was eligi-
    ble, the servicer implemented a Trial Period Plan
    (TPP) under the new loan repayment terms it formu-
    lated using the waterfall method. The trial period
    under the TPP lasted three or more months, during
    which time the lender "must service the mortgage
    loan . . . in the same manner as it would service a
    loan in forbearance." Supplemental Directive 09–01.
    After the trial period, if the borrower complied with
    all terms of the TPP Agreement — including making
    all required payments and providing all required
    documentation — and if the borrower’s representa-
    tions remained true and correct, the servicer had to
    offer a permanent modification. See Supplemental
               SPAULDING v. WELLS FARGO BANK                 5
    Directive 09–01 ("If the borrower complies with the
    terms and conditions of the Trial Period Plan, the
    loan modification will become effective on the first
    day of the month following the trial period. . . .").

Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 556-57 (7th
Cir. 2012) (footnote omitted). As generally described in
Wigod, Wells Fargo entered into a Servicer Participation
Agreement ("SPA") with the Secretary of the Treasury ("the
Secretary"). The SPA expressly incorporated the HAMP
guidelines, procedures, and supplemental directives issued by
the Secretary.

   The law gave the Secretary authority to issue directives and
other guidelines for each mortgage servicer participating in
HAMP. See 12 U.S.C. § 5219a. The Federal Home Loan
Mortgage Corporation ("Freddie Mac") is the sole compliance
agent responsible for enforcing HAMP. See John R. Chiles &
Matthew T. Mitchell, HAMP: An Overview of the Program
and Recent Litigation Trends, 65 Consumer Fin. L.Q. Rep.
194, 197 (Spring/Summer 2011). Freddie Mac conducts on-
site reviews of participating servicers’ HAMP-related opera-
tions and performs off-site analyses of the HAMP-related
documents the servicers provide on a regular basis. Id.

   Perhaps not surprisingly, given the large stakes for finan-
cially stressed homeowners, and in light of widespread media
reports of bureaucratic bungling (and worse) on the part of
lenders, mortgage servicers, and their myriad agents, HAMP
has given rise to a large number of civil claims by mortgagors
against financial industry firms. The claims here arise with
that general background.

                              B.

   Spaulding and Haylett purchased their home in Glenelg,
Maryland, in March 1997. In January 2006, they refinanced
their mortgage with Fremont Investment & Loan of Fullerton,
6              SPAULDING v. WELLS FARGO BANK
California, which later assigned servicing rights to Wells
Fargo. At that time, Appellants owed a principal balance of
$361,610, and they refinanced to take out a new mortgage of
$418,000. The new mortgage was an adjustable rate 30-year
mortgage with an initial rate of 6.95%. At that rate, Appel-
lants’ initial monthly payment was $2,582. The interest rate
remained at 6.95% for two years, when it was then eligible to
change every six months, keyed to the London Interbank
Offered Rate ("LIBOR"). The mortgage rate, however, would
never exceed 12.95% or fall below 6.95%.

   In early 2010, Appellants suffered financial hardship and
became unable to make their full monthly mortgage pay-
ments. On February 24, 2010, they wrote a "hardship letter"
to Wells Fargo, explaining the reasons for their difficulties in
making their payments. J.A. 80. The letter stated that Spauld-
ing suffered from collagenous colitis, which caused her stom-
ach pains and diarrhea and, combined with other physical
ailments, prevented her from working full-time. The letter
also stated that Haylett had lost work hours because of the
recession and the "bad Maryland weather," an apparent refer-
ence to the major snowstorms that struck the state in February
2010. J.A. 80. Haylett’s occupation is not stated, but his pay
stubs are from Integrated Electrical Services of Houston,
Texas. The Appellants included two of Haylett’s weekly pay
stubs with their mortgage modification application — one,
dated February 12, 2010, showing gross pay of $1,714.40, and
one dated February 19, 2010, showing gross pay of $342.88.
They also reported earning $450 a month in rental income and
a monthly disability payment for Spaulding of $165.

   Wells Fargo responded a week later, in a letter dated March
1, 2010, stating that it had received Appellants’ "inquiry
regarding your mortgage loan" and that in order to process the
request for a loan modification the bank needed additional
proof of income. J.A. 92. Specifically, the bank asked for two
additional weekly pay stubs for Haylett reflecting pay-dates
either after February 19, before February 12, or one of each.
                   SPAULDING v. WELLS FARGO BANK                         7
The letter further stated that if the information or a request for
an extension was not received within ten days, the modifica-
tion request would be considered cancelled. The Appellants
submitted the additional proof of income by fax on March 22,
eleven days past the deadline set in the March 1 letter.

   It appears that nowhere in the record have Appellants
offered any explanation or otherwise attempted to account for
their delay in responding to Wells Fargo’s March 1 letter con-
taining the ten-day deadline. To the contrary, as we discuss
infra, Appellants have insisted, alternatively, that Wells Fargo
did not need to see additional pay stubs and/or that its receipt
of the additional pay stubs after the deadline was sufficient to
qualify them for HAMP relief.2

   In any event, Wells Fargo sent a delinquency notice on
April 5, 2010, asserting the Appellants owed $4,779. Wells
Fargo sent a second HAMP introduction letter and application
packet on July 2. Additional delinquency notices were sent on
July 6 and July 18. A "Notice of Intent to Foreclose" was sent
on July 18. On August 11, 2010, Wells Fargo sent Appellants
a denial of their HAMP application, citing their failure to pro-
vide the requested documents within the specific time period.
Appellants continued to apply for a HAMP modification after
that, but were denied each time.

  Another foreclosure notice was sent on September 5, 2010.
  2
   Appellants’ mantra is succinctly captured on page 9 of their Brief:
      The application contained all of the documentation "required"
      under the HAMP Guidelines . . . . The application showed that
      the homeowners were eligible under HAMP . . . . Under the
      HAMP Guidelines, which Wells Fargo knowingly adopted . . . ,
      Wells Fargo was required to issue a HAMP modification to the
      homeowners.
As we explain infra p. 13, these counterfactual legal conclusions do not
enable appellants to overcome the legal insufficiency of their state law
claims.
8                SPAULDING v. WELLS FARGO BANK
By that point, Appellants had not made a mortgage payment
since June 14.3

                                 C.

   On July 25, 2011, Spaulding and Haylett filed suit against
Wells Fargo in the Circuit Court for Howard County, Mary-
land, alleging five counts: breach of implied-in-fact contract
(Count I), negligence (Count II), violations of the Maryland
Consumer Protection Act ("MCPA") (Count III), negligent
misrepresentation (Count IV), and common law fraud (Count
V). Wells Fargo removed the action to the United States Dis-
trict Court for the District of Maryland on the basis of diver-
sity.

   The district court dismissed the complaint in its entirety.
Spaulding v. Wells Fargo Bank, N.A., Civ. No.
GLR–11–2733, 2012 WL 3025116, at *3 (D. Md. July 23,
2012). The court found that absent a Trial Period Plan
("TPP") agreement, which creates privity of contract, "a suit
that seeks the general enforcement of the HAMP guidelines
must fail." Id. The court noted that Congress created no pri-
vate right of action for the denial of a HAMP application, cit-
ing several in-district cases to that effect. See id. (citing
Ramos v. Bank of America, N.A., No. DKC-11-3022, 2012
WL 1999867, at *3 (D. Md. June 4, 2012); Allen v. CitiMort-
gage, Inc., No. CCB-10-2740, 2011 WL 3425665, at *4 (D.
Md. Aug. 4, 2011)). Here, the district court noted, the plain-
tiffs did not allege that a TPP agreement was in place or even
that it was offered. Id. Therefore, because "the entire Com-
plaint arises out of an alleged failure to follow the HAMP
guidelines," it must fail. Id.

    The court found that Count I, breach of implied-in-fact con-
    3
    We were advised at oral argument that Wells Fargo has voluntarily
suspended all efforts to foreclose the mortgage pending the outcome of
this appeal.
                SPAULDING v. WELLS FARGO BANK                   9
tract, failed because no contract, either express or implied,
existed between the plaintiffs and Wells Fargo. Spaulding,
2012 WL 3025116, at *4. The Appellants had applied for a
TPP agreement, but Wells Fargo rejected their application. Id.
Thus, there was never any contract to be breached.

   The court found that Count II (negligence) and Count IV
(negligent misrepresentation) failed "because Wells Fargo did
not owe Plaintiffs a tort duty." Spaulding, 2012 WL 3025116,
at *4. The court noted that in Maryland, "causes of action
based on negligence or negligent misrepresentation require
the plaintiff to prove a duty owed to them." Id. (citing Jacques
v. First Nat’l Bank of Md., 515 A.2d 756, 758 (Md. 1986)).
Because in Maryland the relationship between a bank and
borrower "is contractual, not fiduciary, in nature," then,
absent special circumstances, courts are reluctant to impose
extra, fiduciary duties upon a bank not found in the contract
or loan agreement a bank has with its customer. Id. at *5. The
court thus found that because the Appellants and Wells Fargo
had not entered into an implied or express contract, no tort
duty could arise as a matter of law. Id. at *6.

   Finally, the court considered Count III (violations of the
MCPA) and Count V (common law fraud) of the complaint.
The court noted that the MCPA prohibits the making of a
"false . . . or misleading oral or written statement" that has the
capacity, tendency, or effect of deceiving or misleading con-
sumers. Spaulding, 2012 WL 3025116, at *6 (citing Md.
Code Ann., Com. Law § 13-301(1)). To bring a common law
fraud claim, a party must show "‘that the defendant made a
false representation.’" Id. (quoting Parker v. Columbia Bank,
604 A.2d 521, 527 (Md. Ct. Spec. App. 1992)). Here, the
court observed, Wells Fargo acknowledged receipt of the
Appellants’ loan modification application and replied by ask-
ing for additional information within a specified period, a
deadline Appellants failed to meet. The court found that the
clarity of Wells Fargo’s letter "does not support Plaintiffs’
allegations of the misrepresentations needed to support claims
10                SPAULDING v. WELLS FARGO BANK
of MCPA violations and common law fraud." Id. Further, the
Appellants had not met the heightened pleading standards of
Federal Rule of Civil Procedure 9(b). Accordingly, the court
granted Wells Fargo’s motion to dismiss. Id. at *8.

   Appellants filed a timely notice of appeal. We have juris-
diction pursuant to 28 U.S.C. § 1291.

                                    II.

   We review a district court’s grant of a motion to dismiss de
novo, focusing only on the legal sufficiency of the complaint.
Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). We
"take the facts in the light most favorable to the plaintiff," but
"we need not accept the legal conclusions drawn from the
facts." E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213
F.3d 175, 180 (4th Cir. 2000). A complaint must be dismissed
if it does not allege "enough facts to state a claim to relief that
is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).

                                   III.

   Appellants alleged five state law counts: (1) breach of
implied-in-fact contract; (2) negligence; (3) violations of the
Maryland Consumer Protection Act; (4) negligent misrepre-
sentation; and (5) common law fraud. We hold for the reasons
set forth within that the district court correctly granted Wells
Fargo’s motion to dismiss all five counts.4
   4
     Appellants repeatedly acknowledge that they have no federal claims
under HAMP. See Appellants’ Br. at 6 ("[T]here is no private right of
action under HAMP . . . ."); id. at 20 ("[T]he HAMP Guidelines are not
actionable on their own as there is no private right of action under
HAMP."). They also contend, correctly, that the mere fact that HAMP
does not provide a private right of action does not mean that all state law
claims affiliated with or related to an unsuccessful HAMP application are
necessarily preempted. See Wigod, 673 F.3d at 581 ("The absence of a pri-
                   SPAULDING v. WELLS FARGO BANK                             11
                                      A.

   Under Maryland law, "[t]he formation of a contract
requires mutual assent (offer and acceptance), an agreement
definite in its terms, and sufficient consideration." CTI/DC,
Inc. v. Selective Ins. Co. of Am., 392 F.3d 114, 123 (4th Cir.
2004) (citing Peer v. First Fed. Sav. and Loan Ass’n of Cum-
berland, 331 A.2d 299, 301 (Md. 1975)). "An agreement
implied in fact is ‘founded upon a meeting of minds, which,
although not embodied in an express contract, is inferred, as
a fact, from conduct of the parties showing, in the light of the
surrounding circumstances, their tacit understanding.’" Her-
cules, Inc. v. United States, 516 U.S. 417, 424 (1996) (quoting
Baltimore & Ohio R. Co. v. United States, 261 U.S. 592, 597
(1923)).

   Appellants argue that the parties "clearly shared a tacit
understanding [rising to the level of an implied-in-fact con-
tract] that the application was to be processed [and approved]
under HAMP." Appellants’ Br. at 18. According to Appel-
lants, there was sufficient consideration on their side of this
alleged implied-in-fact contract:

     The consideration was the [Appellants’] promise to
     comply with the HAMP requirements, and [their] act

vate right of action from a federal statute provides no reason to dismiss a
claim under a state law just because it refers to or incorporates some ele-
ment of the federal law.").
   Rather, as we explored at considerable length during oral argument, we
understand Appellants’ overarching theory of the case to be that in agree-
ing to participate in HAMP, Wells Fargo voluntarily subjected itself to
new, federally-defined, self-activating legal duties and that "the standard
of care" imposed by those duties essentially "mapped onto," and thereby
supplemented, existing state law principles and causes of action. We find
Appellants’ theory largely incoherent but, in any event, we conclude that
the district court did not err in its evaluation of the legal sufficiency of the
complaint they filed in this case.
12              SPAULDING v. WELLS FARGO BANK
     of taking time to complete and submit the applica-
     tion.

Appellants’ Br. at 6 (insertions added). Moreover, according
to Appellants, Wells Fargo bound itself to comply with the
applicable "standard of care," see supra n.4, by virtue of its
following conduct: (1) entering into an agreement with the
U.S. Treasury to participate in HAMP; (2) consenting to the
U.S. Treasury publicly listing Wells Fargo as a HAMP partic-
ipant; (3) stating, in its foreclosure notice to Appellants, that
"[i]f you are eligible [for HAMP], we will look at your
monthly income and housing costs, including any past due
payments, and then determine an affordable mortgage pay-
ment"; and (4) regularly sending "HAMP Starter Kits" to dis-
tressed homeowners stating, "To start, we must receive
specific documentation from you. Then we determine if you
qualify for the first step of the process, which is the trial
period plan." Id. at 19.

   As a matter of law, however, none of this conduct is suffi-
cient to constitute a "meeting of the minds" evidencing a con-
tract, implied-in-fact or otherwise. Wells Fargo’s agreement
with the U.S. Treasury was an agreement between the bank
and the Treasury, an agreement to which Appellants were not
a party and which they have no authority to enforce. Nothing
about that agreement could be considered to extend legal
rights to Appellants.

   Moreover, both the foreclosure notice and HAMP Starter
Kit contain clear qualifying language that falls short of the
definiteness required to make a contract. Under long-settled
contract law, when "some further act of the purported offeror
is necessary, the purported offeree has no power to create
contractual relations, and there is as yet no operative offer."
1 Joseph M. Perillo, Corbin on Contracts § 1.11, at 31 (rev.
ed. 1993). See also 1 Richard A. Lord, Williston on Contracts
§ 4:27 (4th ed. 2011) ("[A] condition of subsequent approval
by the promisor in the promisor’s sole discretion gives rise to
               SPAULDING v. WELLS FARGO BANK                 13
no obligation."). The language in the foreclosure notice and
Starter Kit (e.g., "we determine if you qualify") makes clear
that further action was required on the part of Wells Fargo
before an offer would be extended. When there is no offer,
there can be no contract.

   Appellants fall back on the argument that Wells Fargo
offered "to process an application under HAMP." Appellants’
Br. at 19. Assuming arguendo this was an "offer" amenable
to a binding "acceptance" by Appellants (though, as
explained, the qualifying language extinguishes such a theory)
and that Appellants accepted the offer by submitting an appli-
cation on February 24, 2010, Wells Fargo did in fact process
the application, as shown by its March 1, 2010, letter to
Appellants noting receipt of the application and asking for
additional income information. Appellants’ repeated invoca-
tion, see supra n.2, of their counterfactual legal conclusions
("The application contained all of the documentation
‘required’ under the HAMP Guidelines . . . . The application
showed that the homeowners were eligible under HAMP . . . .
Under the HAMP Guidelines, which Wells Fargo knowingly
adopted . . . , Wells Fargo was required to issue a HAMP
modification to the homeowners.") is exactly that: a counter-
factual mantra constituting at most unadorned legal conclu-
sions, legal conclusions which the district court was correct to
reject. See E. Shore Mkts., Inc., 213 F.3d at 180. Thus, Appel-
lants have not plausibly stated a breach of contract claim suf-
ficient to survive a 12(b)(6) motion to dismiss.

                              B.

   The negligence claim fares no better than the breach of
contract claim. The Maryland Court of Appeals has held that
"[t]o establish a cause of action in negligence a plaintiff must
prove the existence of four elements: a duty owed to him (or
to a class of which he is a part), a breach of that duty, a
legally cognizable causal relationship between the breach of
duty and the harm suffered, and damages." Jacques, 515 A.2d
14              SPAULDING v. WELLS FARGO BANK
at 758. "Absent a duty of care, there can be no liability in neg-
ligence." Id.

   Banks typically do not have a fiduciary duty to their cus-
tomers. "It is well established that ‘the relationship of a bank
to its customer in a loan transaction is ordinarily a contractual
relationship between debtor and creditor and is not fiduciary
in nature.’" Kuechler v. Peoples Bank, 602 F. Supp. 2d 625,
633 (D. Md. 2009) (quoting Yousef v. Trustbank Savs., F.S.B.,
568 A.2d 1134, 1138 (Md. Ct. Spec. App. 1990)). "‘Courts
have been exceedingly reluctant to find special circumstances
sufficient to transform an ordinary contractual relationship
between a bank and its customer into a fiduciary relationship
or to impose any duties on the bank not found in the loan
agreement.’" Id. (quoting Parker v. Columbia Bank, 604 A.2d
521, 532 (Md. Ct. Spec. App. 1992)). "‘[I]n cases . . . where
there are none of these special circumstances and no contrac-
tual basis for a special duty of care is alleged, a lender owes
no duty of care to its borrower.’" Id. (quoting Parker, 604
A.2d at 534) (insertion and ellipsis in original).

   Notwithstanding this case law, Appellants argue that Wells
Fargo owed them a duty to process their loan modification
application under HAMP, Appellants’ Br. at 25, and that
Wells Fargo breached this duty when it deviated from the
applicable "standard of care" in failing to process their appli-
cation, id. at 28. This contention does not withstand scrutiny
under Maryland law. The Maryland Court of Appeals has
stated that "[w]here the failure to exercise due care creates a
risk of economic loss only, courts have generally required an
intimate nexus between the parties as a condition to the impo-
sition of tort liability." Jacques, 515 A.2d at 759. "This inti-
mate nexus is satisfied by contractual privity or its
equivalent." Id. at 759-60.

   As explained above, contractual privity has not been
remotely pled here. Appellants argue, however, that the facts
that established contractual privity in Jacques also exist here.
               SPAULDING v. WELLS FARGO BANK                 15
They are wrong. In Jacques, 515 A.2d at 756, plaintiffs exe-
cuted a residential sales contract to purchase a home for
$142,000. The contract required them to pay $30,000 in cash
and secure the $112,000 balance through a conventional loan.
Id. The Jacques applied for a loan with First National Bank,
submitting a copy of their contract with the application. Id. at
757. They also sent a $144 processing fee. The bank acknowl-
edged receiving the application and, in a letter, stated that it
would hold a rate of 11-7/8% for 90 days. Id. Three weeks
later, the bank informed the Jacques they were approved for
a loan of $74,000 — less than what they needed under the
contract. Id. Some time after that, the bank told the Jacques
it had miscalculated and they were in fact only approved for
a loan of $41,400. Id. The Jacques tried to get a $100,000 loan
from another bank, but by then interest rates had gone up two
points. Id.

   The Jacques filed suit against First National Bank; a jury
found for the Jacques on their negligence claim and awarded
them $10,000. Jacques, 515 A.2d at 758. The Court of
Appeals affirmed the judgment, holding that "under the par-
ticular facts of this case," the bank was properly charged with
a duty of reasonable care in processing the Jacques’ loan
application. Id. at 756. The court noted that the bank made at
least two express promises to the Jacques — that it would
process their loan application and that it would lock in the 11-
7/8% interest rate for 90 days. Id. at 761. The court held that
the $144 processing fee was sufficient consideration for these
promises. Id. The court also noted the "rather extraordinary
financing provisions contained in the real estate sales con-
tract" and that the bank was "well aware" of the provisions.
Id. at 762-63. In these circumstances, the court found the bank
had a duty to exercise reasonable care in processing the appli-
cation. But the court added a caveat:

    The case before us is factually distinguishable from
    those in which a prospective customer simply sub-
    mits an application for a loan, or for insurance, and
16                SPAULDING v. WELLS FARGO BANK
      thereafter claims that the unilateral act of submitting
      the application gives rise to a duty on the part of the
      recipient to act upon it without delay. The courts
      have generally held in those instances that the bank
      or insurance company has not undertaken to process
      the application, and therefore has no duty to do
      promptly that which it has no duty to do at all.

Id. at 762 (collecting cases).

   The special circumstances in Jacques, which the court
found created a contract and an implied promise to use rea-
sonable care in the performance thereof, 515 A.2d at 762, are
not present here. First, the consideration paid by the plaintiffs
in Jacques, which created a contract, does not exist here. Sec-
ond, the bank made several promises specific to the Jacques
(such as offering a $71,000 loan and locking in an interest
rate), the sort of which were not made here. Third, the bank
was made aware of the highly particular requirements of the
Jacques’ real estate contract.

   Here, there was no express or implied contract, and there-
fore, as the district court concluded, no tort duty could arise
as a matter of law. Spaulding, 2012 WL 3025116, at *6.
Wells Fargo never made any promises to Appellants, and
Appellants never provided any consideration to Wells Fargo.
The claim for negligence must therefore fail, as the bank
owed no duty to Appellants.5
  5
   Again, assuming arguendo the bank owed a duty to process the HAMP
application with reasonable care, it did exactly that. Appellants sent their
application on February 24, 2010. Wells Fargo responded a week later, on
March 1, asking for the additional pay stub information within ten days.
Appellants did not reply within the time specified. If Wells Fargo had a
duty, it did not breach it. Plaintiffs therefore have not stated a claim for
negligence. See Jacques, 515 A.2d at 758. Appellants’ mere disagreement
with how Wells Fargo conducted the application process does not give
them enforceable rights.
                 SPAULDING v. WELLS FARGO BANK                      17
                                  C.

   The Maryland Consumer Protection Act prohibits unfair or
deceptive trade practices, including in connection with the
collection of consumer debts. Md. Code Ann., Com. Law
§ 13-103. The statute defines unfair or deceptive trade prac-
tices as, inter alia, a "[f]alse, falsely disparaging, or mislead-
ing oral or written statement, visual description, or other
representation of any kind which has the capacity, tendency,
or effect of deceiving or misleading consumers." Id. § 13-
301(1).

   Appellants allege that Wells Fargo made a misrepresenta-
tion when it stated that it needed more information — specifi-
cally, two more pay stubs — to process Appellants’ HAMP
application. Appellants argue this statement was false because
"the homeowners had already sent the ‘required’ documenta-
tion to Wells Fargo on February 24, 2010." Appellants’ Br. at
22. However, HAMP requires that a borrower "has docu-
mented a financial hardship and represented that he or she
does not have sufficient liquid assets to make the monthly
mortgage payments." Making Home Affordable Program,
Handbook for Servicers of Non-GSE Mortgages Version 3.0,
at 41 (Dec. 2, 2010).6 The two pay stubs Appellants sent with
their HAMP application accounted for only two weeks of pay.
Wells Fargo’s request for two more pay stubs would have
provided the bank with a full month’s worth of income docu-
mentation. Wells Fargo therefore made no false representation
in its March 1 letter.

   The only other document Appellants point to as evidencing
a falsehood by Wells Fargo was the bank’s August 11, 2010,
letter in which the bank stated that "you did not provide us
with the documents we requested." J.A. 125. Appellants point
  6
   Earlier versions of the Handbook contain the same financial hardship
requirement. See, e.g., https://www.hmpadmin.com/portal/programs/docs/
hamp_servicer/mhahandbook_10.pdf, at 17.
18              SPAULDING v. WELLS FARGO BANK
out that they did provide the additional requested pay stubs —
on March 22, eleven days late — and so the bank’s statement
was false. But this selective parsing of the letter is to no avail;
Wells Fargo’s August 11 letter also stated, in the next sen-
tence, "A notice which listed the specific documents we
needed and the time frame required to provide them was sent
to you more than 30 days ago." J.A. 125 (emphasis added). A
reasonable reading of the August 11 letter is that Appellants
did not provide the requested documents within the specified
time frame. Even without reading the letter in that fashion,
however, there is no claim that the further elements of an
MCPA violation are evident — such as Wells Fargo having
the "purpose" of defrauding with that statement or Appellants
relying upon that statement and suffering damages because of
it.

   Finally, the MCPA claim, which sounds in fraud, is subject
to the heightened pleading standards of Federal Rule of Civil
Procedure 9(b), which requires a plaintiff to plead "with par-
ticularity the circumstances constituting fraud." Fed. R. Civ.
P. 9(b). The circumstances include "‘the time, place, and con-
tents of the false representations, as well as the identity of the
person making the misrepresentation and what he obtained
thereby.’" Harrison v. Westinghouse Savannah River Co., 176
F.3d 776, 784 (4th Cir. 1999) (quoting 5 Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure: Civil
§ 1297, at 590 (2d ed. 1990)).

   In Allen v. CitiMortgage, Inc., 2011 WL 3425665, at *9,
for instance, the district court found the plaintiffs had satisfied
the Rule 9(b) heightened pleading standards because they had
pled "the dates and contents of numerous contradictory letters
sent by CitiMortgage that they allege were both misleading
and false." There, plaintiffs had been accepted into a TPP and
they received contradictory information about when the TPP
started and whether or not they remained in the program. Id.
As a result, the plaintiffs’ credit score was damaged and they
               SPAULDING v. WELLS FARGO BANK                    19
forwent alternative legal remedies to save their home. Id. at
*10.

   The Allen circumstances are not present here. Appellants
have not identified any contradictory correspondence sent by
Wells Fargo. The alleged false statements described above
were demonstrably not false. Additionally, Appellants allege
"that Wells Fargo has made and continues to make a false
statement to them and all of Wells Fargo’s customers, when-
ever Wells Fargo represents that it intends to comply with its
HAMP obligations." Appellants’ Br. at 24. This vague gener-
alization is not sufficiently particular to comply with Rule
9(b)’s heightened pleading requirements.

                               D.

   To state a claim for negligent misrepresentation the plain-
tiff must allege facts plausibly showing that:

    (1) the defendant, owing a duty of care to the plain-
    tiff, negligently assert[ed] a false statement;

    (2) the defendant intend[ed] that his statement
    [would] be acted upon by the plaintiff;

    (3) the defendant ha[d] knowledge that the plaintiff
    [would] probably rely on the statement, which, if
    erroneous, [would] cause loss or injury;

    (4) the plaintiff, justifiably, [took] action in reliance
    on the statement; and

    (5) the plaintiff suffer[ed] damage proximately
    caused by the defendant’s negligence.

Goldstein v. Miles, 859 A.2d 313, 332 (Md. Ct. Spec. App.
2004) (citing Martens Chevrolet, Inc. v. Seney, 439 A.2d 534,
539 (Md. 1982) (insertions in original)).
20              SPAULDING v. WELLS FARGO BANK
   The two statements that Appellants allege were false and
induced reliance — the bank’s March 1 letter stating it needed
more information to process the HAMP application and its
August 11 letter stating that Appellants "did not provide us
with the documents we requested," J.A. 125 — were not in
fact false, as explained above. Further, Wells Fargo did not
owe a duty of care to the Appellants, a required element of
negligent misrepresentation. Finally, there is no plausible
claim that Appellants justifiably took action in reliance on the
alleged false statements or suffered damages proximately
caused by those statements.

   In sum, the district court properly dismissed the negligent
misrepresentation count. See Spaulding, 2012 WL 3025116,
at *6.

                                E.
   Finally, Appellants press their fraud claim. To bring a com-
mon law fraud claim, a plaintiff must show, inter alia, "that
the defendant made a false representation" for "the purpose of
defrauding" the plaintiff, and that the plaintiff relied upon the
misrepresentation and suffered damages. Parker, 604 A.2d at
527. Appellants fail on every element of this claim. Appel-
lants have not plausibly stated a claim that Wells Fargo made
false representations, that those alleged false representations
were made for the purpose of defrauding Appellants, or that
Appellants relied upon the representations and suffered dam-
ages as a result.
   Moreover, a common law fraud claim is subject to the
heightened pleading standards of Federal Rule of Civil Proce-
dure 9(b). Appellants have not stated their claim with the
required particularity. The district court therefore properly
dismissed Appellants’ common law fraud claim.
                               IV.
   For the reasons stated, the judgment of the district court is
                                                    AFFIRMED.